DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 03 November 2021 has been entered.
Claims 1-15 and 17-21 remain pending in the application, wherein claims 1, 7-8, 11, and 20 have been amended, claim 16 has been canceled, and claim 21 is new.  The examiner acknowledges no new matter has been introduced by these amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.

Claims 1-13, 15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (CN 109402479, previously cited).
Claim 1: Dong teaches a NbC-based cermet alloy having a hard phase and binder phase (i.e. a cemented carbide) (paragraphs 0004-0005) and that is sintered (i.e. a sintered cemented carbide) (paragraph 0007, step 5).  The composition preferably includes 40-60 mass% NbC, 10-32% (Nb,M)C where M is any one or more of Mo, W, Ta, Cr, V, etc. solid solution powders, 5-20% WC (i.e. the composition includes tungsten carbide, which is considered to be a balance of the composition after accounting for all other added components), 5-12% Mo2C, 0-10% TaC, 0.25-2.5% 2C3, etc. (paragraph 0006).  The components of 5-12% Mo2C, 0-10% TaC, and 0.5-3.5% Cr2C3 each overlap the claimed ranges for the amount of Ta, Mo, and optional Cr and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  The binder phase can include 0-20 mass% Ni, 0-20% Mo, 0-20% Cr, 0-15% Fe (i.e. at least one metal of the iron group), 0-15% Co (paragraph 0004) (i.e. the metallic binder phase is present in an amount of 0-90%), which overlaps the claimed range for amount of binder phase.  See MPEP § 2144.05.  Dong additionally teaches that the hard phase NbC is easy to form a continuous solid solution when combined with alloying elements Mo, W, Ta, Cr, V, etc., and the uniform solid solution formed is favorable because it improves wear resistance and bending strength (paragraph 0012, number 2).  It would have been obvious to one of ordinary skill in the art that the alloying elements of Mo, W, Ta, Cr, V, etc. forms a solid carbide solution with the NbC hard phase and, based on the mass percentages listed above, where the ratio of Mo/Ta in the sintered cemented carbide composition is about 0.5 to greater than 100 (calculated as 5% Mo/10% Ta and 12%Mo/0.12%Ta since one cannot divide by 0).  This range for the ratio overlaps the claimed range.  See MPEP § 2144.05.  Dong teaches that the flexural strength (i.e. transverse rupture strength) is more than 1800 MPa (paragraph 0012, number 2).  The teaching of “more than” is considered to teach a range that overlaps the claimed range.  See MPEP § 2144.05.
While not teaching a singular example of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art before the effective filing date for a sintered cemented carbide to have the claimed composition and transverse rupture strength as these features are considered to be conventionally known for a sintered cemented carbide based on the teachings of Dong, and one would have had a reasonable expectation of success.
Claim 2: Dong teaches an amount of Ta that overlaps the claimed amount and therefore can be present in an amount exceeding the solubility limit because substantially identical materials have the same properties or functions, absent an objective showing.  See MPEP § 2112.01.  Furthermore, Dong teaches where the alloying elements Ta, etc. easily forms a solid solution with the NbC hard phase (paragraph 0012, number 2), which is considered to teach where the Ta is present in an amount exceeding the solubility limit of Ta in the metallic binder phase because Ta is more likely to be in the NbC hard phase instead of the metallic binder phase (i.e. the equilibrium amount of Ta in the metallic binder phase is considered to be saturated since Ta is less likely to continue to solubilize into the binder phase).
Claims 3-4: Dong teaches where the composition preferably includes 40-60 mass% NbC, 10-32% (Nb,M)C where M is any one or more of Mo, W, Ta, Cr, V, etc. solid solution powders, 5-20% WC (i.e. the composition includes tungsten carbide), 5-12% Mo2C, 0-10% TaC, 0.25-2.5% VC, 0.5-3.5% Cr2C3, etc. (paragraph 0006).  Based on these mass percentages, the ratio of Mo/Ta in the sintered cemented carbide composition is about 0.5 to greater than 100 (calculated as 5% Mo/10% Ta and 12%Mo/0.12%Ta since one cannot divide by 0), which overlaps the claimed ranges.  See MPEP § 2144.05.  
Claims 5-6: Dong teaches that the hardness is 85 HRA or more (i.e. about 899 HV30 or more) (paragraph 0012, number 2).  The teaching of “or more” (i.e. an open-ended range) is considered to teach a range that overlaps the claimed ranges.  See MPEP § 2144.05.
Claim 7: Dong teaches that the flexural strength (i.e. transverse rupture strength) is more than 1800 MPa (paragraph 0012, number 2).  The teaching of “more than” (i.e. an open-ended range) is considered to teach a range that overlaps the claimed range.  See MPEP § 2144.05.
Claims 8-9: Dong teaches where the composition preferably includes 40-60 mass% NbC, 10-32% (Nb,M)C where M is any one or more of Mo, W, Ta, Cr, V, etc. solid solution powders, 5-2C, 0-10% TaC, 0.25-2.5% VC, 0.5-3.5% Cr2C3 (i.e. the composition includes Cr), etc. (paragraph 0006) and that the hard phase NbC is easy to form a continuous solid solution when combined with alloying elements Mo, W, Ta, Cr, V, etc., and the uniform solid solution formed is favorable because it improves wear resistance and bending strength (i.e. the chromium is part of the solid solution carbide phase) (paragraph 0012, number 2).    
Claim 10: Dong teaches where the composition preferably includes 0-10% TaC, 0.5-3.5% Cr2C3 (i.e. the composition includes Cr), etc. (paragraph 0006).  Based on these ranges and particularly on the maximums for each range, it would have been obvious to one of ordinary skill in the art before the effective filing date to include an amount of Cr that is less than the amount of Ta.
Claims 11-13: Dong teaches where the composition preferably includes 40-60 mass% NbC, 10-32% (Nb,M)C where M is any one or more of Mo, W, Ta, Cr, V, etc. solid solution powders, 5-20% WC, 5-12% Mo2C, 0-10% TaC, 0.25-2.5% VC (i.e. the composition includes vanadium), 0.5-3.5% Cr2C3, etc. (paragraph 0006).  Based on the maximums of the ranges for TaC and VC, it would have been obvious to one of ordinary skill in the art before the effective filing date to include an amount of V that is less than the amount of Ta.  Dong also teaches that the hard phase NbC is easy to form a continuous solid solution when combined with alloying elements Mo, W, Ta, Cr, V, etc., and the uniform solid solution formed is favorable because it improves wear resistance and bending strength (i.e. the vanadium is part of the solid solution carbide phase) (paragraph 0012, number 2).
Claim 15: Dong shows a scanning electron micrograph of the cermet alloy (i.e. the sintered cemented carbide) (figure description from paragraph 0014; Fig. 2, copied below).  The image shows the phases to be dispersed and with some clusters present (i.e. the solid solution carbide phase precipitates in clusters).  

    PNG
    media_image1.png
    590
    832
    media_image1.png
    Greyscale

Claim 17: The limitations of claim 17 include limitations from claims 1, 2, and 11, which are outlined above.
Claim 18: The limitation of a value of (V/Ta) being less than 1 is substantially identical to the limitation of the amount of V being less than the amount of Ta, which is outlined above regarding claim 12.
Claim 19: Dong teaches where the composition preferably includes 40-60 mass% NbC, 10-32% (Nb,M)C where M is any one or more of Mo, W, Ta, Cr, V, etc. solid solution powders, 5-20% WC, 5-12% Mo2C, 0-10% TaC, 0.25-2.5% VC, 0.5-3.5% Cr2C3 (i.e. the composition includes Cr), etc. (paragraph 0006) and that the hard phase NbC is easy to form a continuous solid solution when combined with alloying elements Mo, W, Ta, Cr, V, etc., and the uniform solid solution formed is favorable because it improves wear resistance and bending strength (i.e. the chromium is part of the solid solution carbide phase) (paragraph 0012, number 2).
Claim 20: Dong teaches more generally that the mass percentage of Mo2C may be 0-15% (paragraph 0004), which overlaps the claimed range.  See MPEP § 2144.05.  As outlined above regarding claim 1, Dong teaches that the flexural strength (i.e. transverse rupture strength) is more than 1800 MPa, which overlaps the claimed range.  See MPEP § 2144.05.  As outlined above regarding claims 5-6, Dong teaches that the hardness is 85 HRA or more (i.e. about 899 HV30 or 
Claim 21: Dong shows a scanning electron micrograph of the cermet alloy (i.e. the sintered cemented carbide) (figure description from paragraph 0014; Fig. 2 above).  The image shows the phases to be dispersed and with some clusters present (i.e. the solid solution carbide phase precipitates in clusters).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (CN 109402479, previously cited) as applied to claims 1 and 15 above, and further in view of Konyashin et al. (US PGPub. No. 2012/0210822, previously cited).
Claim 14: The teachings of Dong regarding claims 1 and 15 are outlined above.  Dong teaches a NbC-based cermet alloy (i.e. sintered cemented carbide, as outlined above regarding claim 1) with a composition that preferably includes 40-60 mass% NbC, 10-32% (Nb,M)C where M is any one or more of Mo, W, Ta, Cr, V, etc. solid solution powders, 5-20% WC (i.e. the composition includes tungsten carbide), 5-12% Mo2C, 0-10% TaC, 0.25-2.5% VC, 0.5-3.5% Cr2C3, etc. and a binder phase that preferably includes Co, Ni, Fe, etc. (i.e. at least one metal of the iron group) (paragraph 0006).   However, Dong is silent regarding the magnetic saturation and presence or absence of eta phase.
In a relate field of endeavor, Konyashin teaches a cemented carbide that includes WC grains in a binder that includes Co or Co and Ni (paragraph 0011) as well as Cr, V, Ta, Mo, etc. that may 3/kg for σCo followed by conversion to a percentage by dividing by σCo and multiplying times 100%.  This range for magnetic saturation overlaps the claimed range and the courts have held that where claimed ranges lie inside or overlap ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.
As Dong and Konyashin both teach a cemented carbide containing WC, Cr, V, Ta, Mo, and may include Co in the binder, they are analogous.  Since Konyashin teaches that the magnetic moment of cemented carbide is dependent on the tungsten dissolved in the binder (paragraph 0041), it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust the amount of tungsten so that the binder has 14-25% as taught by Konyashin, which results in a range of magnetic saturation that overlaps that which is claimed, and one would have had a reasonable expectation of success.  It is noted that this claimed limitation of a magnetic saturation of 75-85% is also one of the limitations recited as a feature for claim 20.

Response to Arguments
Applicant’s amendments to claims 7 and 20 have overcome the indefiniteness previously set forth in the Non-Final Office Action mailed 03 August 2021.  The rejection of claims 7 and 20 under 35 U.S.C. 112(b) has been withdrawn.
Applicant’s arguments filed 03 November 2021 have been fully considered but they are not persuasive for the following reasons:
Applicant argues, see p. 5, that claim 1 provides for a tungsten carbide based sintered cemented carbide composition, whereas the prior art of Dong is NbC-based.  However, claim 1 does not recite where the composition is based on tungsten carbide and does not provide an amount of WC to be provided other than it being a balance of the composition.  Since the total of all components in a composition is 100%, then the amount of WC present is considered to be a balance after accounting for all other components.
Applicant argues, see p. 5, that Dong does not teach where the amount of tantalum exceeds the solubility limit of tantalum in the metallic binder phase.  However, Dong teaches an amount of Ta that overlaps the claimed amount and therefore Ta can be present in an amount exceeding the solubility limit because substantially identical materials have the same properties or functions, absent an objective showing.  See MPEP § 2112.01.  Furthermore, Dong teaches where the alloying elements Ta, etc. easily forms a solid solution with the NbC hard phase (paragraph 0012, number 2), which is considered to teach where the Ta is present in an amount exceeding the solubility limit of Ta in the metallic binder phase because Ta is more likely to be in the NbC hard phase instead of the metallic binder phase (i.e. the equilibrium amount of Ta in the metallic binder phase is considered to be saturated since Ta is less likely to continue to solubilize into the binder phase).  Since the solubility of Ta in metallic binder is a material property, additional evidence of the solubility limit of Ta in the metallic binder is in Heinrich et al. (US Pat. No. 7,179,319), where the solubility of tantalum in the binder (i.e. Co or CoNiFe; Heinrich, Col. 4, lines 10-20) is stated to be exceeded at approximately 0.3% (Heinrich, Col. 3, lines 65-67).
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Liu et al. (US PGPub. No. 2018/0305790) teaches a WC-based cemented carbide having additives wherein the mass ratio of TaC and MoC is (0.35 to 0.6):(0.3 to 0.55).
Heinrich et al. (US Pat. No. 7,179,319) (cited above in arguments regarding solubility of Ta in metallic binder) teaches a WC-based sintered cemented carbide having 3-18% binder phase, a carbide of Ta with approximately 0.3-4% Ta, and may include up to 3% of a carbide of Mo.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784